COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-005-CV

    
CHARLES 
ROGERS, LOYD STEPHENS,                                   APPELLANTS
AND 
RUSSELL FRANKLIN
 
V.
 
NORTHROP 
GRUMMAN CORP.,                                               APPELLEES
VOUGHT 
AIRCRAFT INDUSTRIES,
INC., 
AND HASCAL DAVID BUSH

    
----------
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
January 22, 2004 and February 11, 2004, we notified appellants that the trial 
court clerk responsible for preparing the record in this appeal informed the 
court that payment arrangements had not been made to pay for the clerk’s 
record as required by TEX. R. APP. P. 35.3(a)(2). We stated we would dismiss the 
appeal for want of prosecution unless appellants, within fifteen days, made 
arrangements to pay for the clerk’s record and provided this court with proof 
of payment.
        Because 
appellants have not made payment arrangements for the clerk’s record, it is 
the opinion of the court that the appeal should be dismissed for want of 
prosecution. Accordingly, we dismiss the appeal. See TEX. R. APP. 
P. 37.3(b), 42.3(b).
        Appellants 
shall pay all costs of the appeal, for which let execution issue.
 
  
                                                                  PER 
CURIAM

    
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: 
March 11, 2004
 


NOTES
1. 
See TEX. R. APP. P. 47.4.